Name: Commission Regulation (EEC) No 3479/91 of 29 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 91 Official Journal of the European Communities No L 328/43 COMMISSION REGULATION (EEC) No 3479/91 of 29 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 3461 /91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 279, 7. 10 . 1991 , p. 43. O OJ No L 167, 25. 7. 1972, p. 9. O OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 327, 29. 11 . 1991 , p . 23 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 328/44 30 . 11 . 91Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU):  Spain 16,112 16,449 16,617 16,895 15,673 15,951  Portugal , 25,192 25,529 25,697 25,975 24,753 25,031  Other Member States 16,112 16,449 16,617 16,895 15,673 15,951 2 . Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 37,93 38,72 39,12 39,77 36,90 37,55  Netherlands (Fl) 42,74 43,63 44,08 44,82 41,57 42,31  BLEU (Bfrs/Lfrs) 782,34 798,70 806,86 820,36 761,02 774,52  France (FF) 127,21 129,88 131,20 133,40 123,75 125,94  Denmark (Dkr) 144,68 147,71 149,22 151,72 140,74 143,24  Ireland ( £ Irl) 14,159 14,455 14,603 14,847 13,773 14,051  United Kingdom ( £) 12,517 12,787 12,919 13,141 12,140 12,362  Italy (Lit) 28 380 28 974 29 270 29 760 27 607 28 033  Greece (Dr) 3 870,67 3 933,04 3 936,75 3 963,78 3 626,68 3 579,81  Spain (Pta) 2 479,96 2 530,47 2 556,05 2 595,03 2 415,31 2 442,36  Portugal (Esc) 5 297,87 5 367,92 5 403,19 5 460,19 5 209,43 5 240,57 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain 17,362 17,699 17,867 18,145 16,923 17,201  Portugal 26,442 26,779 26,947 27,225 26,003 26,281  Other Member States 17,362 17,699 17,867 18,145 16,923 17,201 2. Final aids : \ \ Seed harvested and processed in : Il  Federal Republic of Germany (DM) 40,87 41,67 42,06 42,72 39,84 40,49  Netherlands (Fl) 46,05 46,95 47,39 48,13 44,89 45,63  BLEU (Bfrs/Lfrs) 843,03 859,40 867,56 881,05 821,72 835,22  France (FF) 137,08 139,74 141,07 143,27 133,62 135,81  Denmark (Dkr) 155,91 158,94 160,44 162,94 151,97 154,46  Ireland ( £ Irl) 15,257 15,553 15,701 15,945 14,872 15,149  United Kingdom ( £) 13,511 13,781 13,914 14,135 13,134 13,356  Italy (Lit) 30 582 31 176 31 472 31 962 29 809 30 235  Greece (Dr) 4185,82 4 248,19 4 251,90 4 278,93 3 941,83 3 894,97  Spain (Pta) 2 668,49 2 719,01 2 744,59 2 783,56 2 603,84 2630,90  Portugal (Esc) 5 558,72 5 628,76 5 664,04 5 721,03 5 470,27 5 501,41 30. 11 . 91 Official Journal of the European Communities No L 328/45 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain 28,282 28,673 28,922 29,253 28,565  Portugal 35,433 35,823 36,073 36,404 35,735  Other Member States 17,003 17,393 17,643 17,974 17,305 2. Final aids : I I (a) Seed harvested and processed in : I  Federal Republic of Germany IlII (DM) 40,03 40,95 41,53 42,31 40,74  Netherlands (Fl) 45,10 46,14 46,80 47,68 45,90  BLEU (Bfrs/Lfrs) 825,60 844,54 856,68 872,75 840,27  France (FF) 134,25 137,33 139,30 141,92 136,63  Denmark (Dkr) 152,69 156,19 158,43 161,40 155,40  Ireland ( £ Irl) 14,942 15,285 15,504 15,795 15,207  United Kingdom ( £) 13,177 13,489 13,687 13,951 13,400  Italy (Lit) 29 950 30 637 31 077 31 660 30 482  Greece (Dr) 4 063,72 4 135,60 4 154,40 4 187,81 4 000,18  Portugal (Esc) 7 438,65 7 519,73 7 572,01 7 639,97 7 503,14 (b) Seed harvested in Spain and I processed : I \ \  in Spain (Pta) 4 320,12 4 378,76 4 416,38 4 463,07 4 362,42  in another Member State (Pta) 4 382,20 4 440,68 4 478,51 4 525,29 4 427,38 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,038200 2,036730 2,035850 2,034810 2,034810 2,032050 Fl 2,294510 2,293230 2,292000 2,290770 2,290770 2,287800 Bfrs/Lfrs 41,978900 41,948100 41,927500 41,902900 41,902900 41,842600 FF 6,968300 6,966830 6,963800 6,961320 6,961320 6,954650 Dkr 7,924720 7,919870 7,915360 7,911760 7,911760 7,900320 £Irl 0,762773 0,762759 0,762658 0,762393 0,762393 0,757183 £ 0,712218 0,712466 0,712601 0,712793 0,712793 0,713353 Lit 1 540,24 1 542,56 1 544,36 1 546,26 1 546,26 1 551,36 Dr 231,90600 234,53600 236,84600 239,53700 239,53700 246,15400 Esc 179,61700 179,84900 180,21800 180,57200 180,57200 182,09000 Pta 129,73000 130,02200 130,29000 130,54200 130,54200 131,31800